                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SCOTT JOHNSON,                                 Case No. 18-cv-00211-MMC
                                  8                      Plaintiff,
                                                                                        ORDER DISCHARGING ORDER TO
                                  9                v.                                   SHOW CAUSE; EXTENDING
                                                                                        DEADLINE TO MEET IN PERSON AT
                                  10     VARSHA I. PATEL, et al.,                       SUBJECT PREMISES
                                  11                     Defendants.                    Re: Dkt. No. 37
                                  12
Northern District of California
 United States District Court




                                  13          On May 1, 2019, the Court ordered plaintiff Scott Johnson to show cause, in
                                  14   writing and no later than May 17, 2019, why defendants Ichharambhai Madhav Patel and
                                  15   Shantaben I. Patel should not be dismissed for failure to serve. In response thereto,
                                  16   plaintiff’s counsel of record filed, on May 17, 2019, a declaration in which said counsel
                                  17   apologizes for not timely seeking a further extension to serve said defendants, states
                                  18   such service has now been effectuated, and submits in conjunction therewith supporting
                                  19   proofs of service.
                                  20          The Court, having considered the above circumstances, hereby rules as follows:
                                  21          1.        The Order to Show Cause is hereby DISCHARGED;
                                  22          2.        The deadline by which the parties must meet in person at the subject
                                  23   premises, see General Order 56 ¶ 3, is hereby EXTENDED to July 8, 2019.
                                  24

                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: May 22, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
